Name: Commission Regulation (EC) NoÃ 901/2008 of 16Ã September 2008 suspending the application of import duties on certain quantities of industrial sugar for the 2008/2009 marketing year
 Type: Regulation
 Subject Matter: trade policy;  agri-foodstuffs;  beverages and sugar;  tariff policy;  EU finance
 Date Published: nan

 17.9.2008 EN Official Journal of the European Union L 248/18 COMMISSION REGULATION (EC) No 901/2008 of 16 September 2008 suspending the application of import duties on certain quantities of industrial sugar for the 2008/2009 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 142 in conjunction with Article 4 thereof, Whereas: (1) Under Article 142 of Regulation (EC) No 1234/2007, in order to guarantee the supplies necessary for the production of the products referred to in Article 62(2) of that Regulation, the Commission may suspend, in whole or in part, the application of import duties for certain quantities of sugar. (2) Articles 30 to 30d of Commission Regulation (EC) No 950/2006 of 28 June 2006 laying down detailed rules of application for the 2006/2007, 2007/2008 and 2008/2009 marketing years for the import and refining of sugar products under certain tariff quotas and preferential agreements (2) laid down detailed rules of application for importing the industrial sugar referred to in Article 62(2) of Regulation (EC) No 1234/2007. (3) In order to ensure that the supplies necessary for the production of the products referred to in Article 62(2) of Regulation (EC) No 1234/2007 are available at a price corresponding to the world price, a complete suspension of import duties on sugar intended for the production of those products is in the Communitys interest for the 2008/2009 marketing year, for a quantity corresponding to half of its industrial sugar needs. (4) The quantities of industrial import sugar for the 2008/2009 marketing year should therefore be set accordingly. (5) The Management Committee for the Common Organisation of Agricultural Markets has not delivered an opinion within the time limit set by its Chair, HAS ADOPTED THIS REGULATION: Article 1 For the 2008/2009 marketing year, the application of import duties shall be entirely suspended for a quantity of 400 000 tonnes of industrial sugar falling within CN code 1701 and bearing the order number 09.4390, in accordance with Article 30 of Regulation (EC) No 950/2006. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. It shall apply from 1 October 2008. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 September 2008. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 178, 1.7.2006, p. 1.